Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 1 of 31

Exhibit 5
Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 2 of 31

CROWSON vs WASHINGTON COUNTY

i WW hd jb

ul

10

LL

12

13

L4

16

17

13

19

20

2il

22

23

24

25

April 17, 2018 Michael T. Johnson

 

IN THE UNITED STATES DISTRICT COURT.
FOR THE DISTRICT OF UTAH, CENTRAL DIVISION
* * *

MARTIN CROWSON,

Plaintiff,
Case No. 2:15-cv-00880
ve.
Deposition of:
WASHINGTON COUNTY,

et al., MITCHAEET T. JOHNSON

Defendants.

    

April 17, 2018

$:00 a.m.

WASHINGTON COUNTY TREASURER OFFICE
197 East Tabernacle Street
St. George, Utah

Linda Van Tassell
- Registered Diplomate Reporter -
Certified Realtime Reporter

 

1

 

Linda Yan Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
mem Ww Mm FF

oo sas HH Oo

10
11
12
13
14
15
16
17
18
13
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 3 of 31

CROWSON vs WASHINGTON COUNTY

April 17, 2018 Michael T. Johnson

 

 

15
Tuesday or Thursday, depending on his schedule with

his other stuff.

QO. Okay. What do you do when Dr. Larrowe
is not on site but you need a doctor's input?

A. We call him directly. We have an access
line to him directly through a celi phone we use at
the jail. Also, if we need to call his office, his
clinic or his own cell phone, he's available to us
24/7 that way. If he's not, he usually designates
one of his nurse practitioners to be on call for him
if he's out of town or not available.

QO. What types of medical issues do you deal
with?

A. It's a broad range. Everything from a
head cold to an assault in the jail or someone
having a heart attack. It covers everything.

Q. So whatever medical issue comes up --

A. We're the first ones that deal with it.

QO. When you're on shift how many nurses are
on shift?

A. Monday through Thursday we usually have
two. Back then, it varied a little bit. We've had
ongoing issues with staffing, like any other place.
I think Monday through Thursday we try and have two

nurses on and Friday, Saturday, Sunday it's usually

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
10
1i
12
13
14
15
416
17
18
19
20
21
22
23
a4

25

 

Case 2:15-cv-00880-TC Document 76-7 CRiGMWSO0M05S WASSIN GTO8 COUNTY
April 17, 2078

Michael T. Johnson
19

scheduled appropriately. There's also a dentist
that comes out once a week so we're involved in that
a little bit just to make sure patients get down
there and fill ovt the paperwork they need.

QO. All right. The charting you do, is that

done in CorEMR?

A. Yes.

Q. Ts there anywhere elise that you do
charting?

A. No.

G. Any paper charts?

A No.

oO. Paper files?

A No.

Q. Paper medical records?

A. No, not at that time, I don't believe
so. We've had CorEMR for a long time out there.
Q. Do you have access to Spillman?

A. I've got access to put entries in
through whatever password I've cot and usually that
entails basically just dietary things, if I order
certain -- like a diabetic would have a diet
specific to them, vegetarian stuff, just to
coordinate with the kitchen. To put in actual

Spiliman entries for inmates like the deputies do, I

 

Linda Van Tassell, CRR. RMR, RDR
DepomaxMerit Litigation Services

 
mo OF & W NH -F

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 5 of 31

CROWSON vs WASHINGTON COUNTY

April 17, 2018 Michael T. Johnson

 

 

32
Q. Is there ever a situation where you meet

with an inmate out in the corridor or in the cell
block?

A. On occasion, yeah. If they get pulled
out from the cell block in their interaction with
the deputy, sometimes they'll have us come down,
say, "Hey, this guy is not acting right or this guy
is having problems. Can you come down to see if we
need to move him or what we need to do with him."
So on occasion there is, yeah.

QO. What training do you have in regard to
recognizing brain injuries?

A. As an RN. Just what I've been through
at school and through experience.

Q. What would you list off as the things
you're looking for to identify brain injury?

A. There's neure checks, neurological
assessment. Usually check their eyes, their
movement, their speech, their cognitive, whether
they're processing, either slow or fast, or if
they're having some kind of a manic episode. We
check their grips. With neurological assessment you
go kind of head to toe. Have them stick their
tongue out, wiggle it back and forth, check their

eyes, see if they're dilated, pinpoints, if they can

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litgation Services
Co wa HB OO Be WH NW FF

hb
Cc io

11
12
13
14
15
16
L7
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 6 of 31

CROWSON vs WASHINGTON COUNTY

April 17, 2018 Michael T. Johnson

 

 

33
move their eyes, track with their eyes, if they can

answer questions, if they can speak clearly enough.
Those are all assessment tools to do that with.

Q. Okay. And what are the different causes
of a brain injury?

MR. MYLAR: Objection. Lack of

foundation. You can go ahead and answer.

A. Trauma. There's multiple things that
can cause brain injury.

Q. I'm making you do the work. I'll list

them off for you, how's that?

A. Okay.

QO. Is trauma a cause of brain injury?
A. Yes.

QO. Heart attack?

A. Yes.

Q. Stroke?

A. Yes. Can be.

Q. Kidney disease?

A. Can be.

O. Liver issues?

A. I don't know on that one.
Q. Infection?

A. Can be.

Q. Alcohol withdrawal?

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMentt Litigation Services
Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 7 of 31

CROWSON vs WASHINGTON COUNTY
April 17, 2018 Michael T. Johnson

 

oO SY DM OO FP Ww KH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

38
the essence for inmates?

A, It can be. Depends on the severity.
Q. And how do you determine severity?
A, Do all the assessments I just mentioned,

get it off to the doctor immediately, call him and
make sure he's aware of what's going on.

QO. In the 14 years you've been there, how
many times have you sent somebody off to the
emergency room because of a brain injury?

A. That's hard to say. Specific to a brain
injury -- we've had concussions that have been
diagnosed and we've sent them off. It has to do
with a dector's order. Tf the doctor orders us to
send them, we send them.

Q. Do you guys follow any specific criteria
for determining the severity of a brain injury?

A. Could you clarify that? I'm not sure

what you're asking.

QO. Are there any guides or written
policies --

A. Not that I'm aware of.

Q. -~ where you give a score or numerical

value to the severity of a brain injury?
A, There's a few scores we can use like a

Glasgow Coma Scale and just -- like I say, when we

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 8 of 31
CROWSON vs WASHINGTON COUNTY

 

co NS HM OO SF WH NH

10
il
12
13
14
15
16
17
18
19
20
21
Z2
23
24
25

 

April 17, 2018 Michael T. Johnson
49
QO. Is that because brain injuries are
sericus?
A. Brain injuries are serious, yeah.
Q. And time is of the essence in treating

them, right?

A. Can be, yes.

Q. Can be, what do you mean by that?

A. I just mean depending on -- fT don't
diagnose. I'm not -- that's not my field. The
doctor diagnoses. 1 just assess and I pass that

information on.

Q. Okay. I'm going to switch here a little
bit to alcohol withdrawal.

A. Okay.

Q. What do you do to assess whether someone
is suffering from alcohol withdrawal?

A. Cognitive is important, neurological, if
they can ambulate, eat, talk without having any
problems. Vital signs are important. Heart rate is
very important. Shakes, a lot of times they'll have
symptoms of shakes, especially with alcohoiics, so
we try to watch those carefully.

QO. Heart rate, what does heart rate tell
you?

A. If it's elevated, it's usually -- they

 

Linda Van Tasseil, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 9 of 31

CROWSON vs WASHINGTON COUNTY
April 17, 2018 Michael T. Johnson

 

Oo ~~ DMD CF Be Ww WB -F-

he
Oo ©)

11
12
13
14
15
16
17
18
13
20
21
22
23
24
25

 

Al
can be symptomatic of a patient having either a

seizure. And most of the time with alcohol, DTs or
delirium tremens, that's the main thing we worry
about is a seizure.

Q. Delirium tremens, is that when they have
the shakes?

A. At times, yeah. Not always.

QO. If you had delirium tremens and elevated
heart rate then you're at risk for seizure?

A. That's the risk they have, yeah. It can
be risk for it.

oO. As far as other symptoms of delirium
tremens, how do you know if someone is having that?

A, You monitor their vital signs, their
cognitive. Like I say, if they can eat, ambulate,
they usually have problems with that if they're
having those issues.

Qo. Elevated blood pressure?

A. sometimes, yes.

QO. Decrease in blood pressure?

A. Can be, yeah.

Q. Is it your understanding that alcohol
withdrawals typically begin 48 to 72 hours after the
person last had alcohol?

A. They can have them quicker than that.

 

Linda Van Tasseli, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 10 of 31

CROWSON vs WASHINGTON COUNTY
April 17, 2018 Michael T. Johnson

42

 

co _ oO on Hs Go i) kK

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

T've seen them have them quicker than that. Just
depends. Depends on the person.

Q. Is it your understanding that the

symptoms of alcohol withdrawal typically peak within

24 to 36 hours?

A. Most of the time.

Q. All right. I want to ask you about
Mr. Crowson. Do you have a memory of him?

A. T didn't when this was first -- when I

was first served. I had to go back and look at the

documentation and see,

Q. What documentation did you look at?
A. My notes.

QO. Those are notes in CorEMR?

A. Uh-huh.

Q. Did you have any other notes?

A. Pardon me?

Q. Do you have any other notes?

A. No.

Q. Do you now recall Mr. Crowson?

A. Somewhat, yeah. The name is familiar
because he's been in and out of the jail a few
times.

QO. Do you know what he locks like?

No.

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
mam wo © ST HD OO Se WH NM FF

mM mM BM NM MM BW F FP RP BP EB BB Pe pF
rob WwW N!® FF © ob @ WY D OB | NM BP

Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 11 of 31

CROWSON vs WASHINGTON COUNTY

 

 

April 17, 2018 Michael T. Johnson
44
Q. Once an entry has been made, can it be
edited?
A. Not that I know of. I don't know.
QO. You've never edited anything there?
A. No.
Q. If there's a change, you notice

something that needs to be recorded differently, do
you just do a separate entry?

A. Yes.

Q. Okay. The interview date, is there any
way to change that date after it's been entered?

A. Not that I'm aware of.

QO. Okay. I'm going to flip here to 481
where it starts with the booking number 136931. The
date on this is June 25, 2014 at 7:15 a.m. and
you're listed as the interviewer. Here in the item
response form it says, “Confused. Different affect
than is normally displayed."

A. Okay.

Q. As you sit here right now, do you know
how you knew it was different than normal?

A. From the deputies. When they report
they say he's acting different than he normally
does.

QO. T'll represent to you there are notes in

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services
Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 12 of 31
CROWSON vs WASHINGTON COUNTY

 

oO aS OH OO WP HH NY

10
11
12
13
14
15
16
1?
18
13
20
21
22
23
24
25

 

April 17, 2018 Michael T. Johnson
46
QO. What does that stand for?
A. And a-n-d.
QO. "Patient safety and further eval with

J. Worlton."

A. Yes.

Q. At that point you recognized that there
was a mental health issue happening?

A. There was some kind of issue happening.
That's why I recommended him to Jon Worlton. Like
the note says, he's acting a little bit different
toward the deputies. And the way I remember

Mr. Crowson, he was more outgeing, not quiet,

reserved. Outgoing, interactive.

QO. Okay. IT want to skip down here to this
line. "Booking staff," 0, does that stand for
question?

A. No. It stands for every.

Q. "Booking staff every 30 minutes.” That

means you wanted them to look at him every 30
minutes?

A. They do ceil checks every 30 minutes in
booking on each individual.

Q. Ts this a detox cell we're referring to?

A. It's every cell in booking. They check

every 30 minutes.

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 13 of 31

CROWSON vs WASHINGTON COUNTY
April 17, 2018 Michael T. Johnson

 

Oo wT Mm OO Be WH NH FB

bY
So oO

11
12
13
14
15
16
L7
18
13
20
21
22
23
24
295

 

A8
A. Yes.

Q. Did you also recognize that it was an
issue that was outside the scope of what you were
comfortable doing on your own?

A. Yes.

QO. The entry on page 483 is for an earlier
incarceration that's dated 12-28, 2011, and this one
was for a detox observation.

A. Okay.

QO. You have a choice, don't you? You can
put them in for detox observation or you can put

them in for mental health observation?

A. Yes.

Q. And those are two separate things.

A. Yes.

QO. And on June 25, 2014, if you had thought

it was detox, you could have put him in for detox

observation, correct?

A. Yes.

Q. But you didn't. You put him in for
mental health observation.

A. That was my first exam.

Q. All right. 487, right here in the
middie of the page, do you recognize what type of

entry that is in CorEMR? See this middle box right

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 14 of 31

CROWSON vs WASHINGTON COUNTY
April 17, 2018 Michael T. Johnson

 

Oo 1 mW OF F&F WH HP FP

Ja
Mm ko

li
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

32
Q. Okay. When you looked at the records

here in CorEMR did you pull them up using

Mr. Crowson's name or did you pull them up using
entries that you made for that time period or a
different way? How did you do it?

A. Pulied them up using Mr. Crowson's name
and I just looked at my own to review.

Q. You didn't look at anything written by
Mr. Borrowman or anyone else?

A. No.

QO. Are you familiar with the CITWA-~AR
standards for alcohol withdrawal symptoms?

A. No.

QO. Is that something you've learned about
or discussed at National Correctional Nursing
Association?

A. I've heard of it and I've probably
attended training on it before but I don't remember

right now.

Q. Nothing you recall?

A. No.

QC. Is that no?

A. No.

Q. That's the worst way to ask that

question. Do you follow the CIWA-AR standards for

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
Oo wT mm OO wae WwW NM +t

ke
Oo oO

Li
12
13
14
15
16
17
18
13
20
21
22
23
24
29

Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 15 of 31

CROWSON vs WASHINGTON COUNTY

April 17, 2018 Michael T. Johnson

 

 

53
rating alcohol withdrawal symptoms?

A. We follow what we've been trained to do
by Dr. Larrowe in the jail. Right now I couldn't
teil you what those are.

Q. Okay. What do you do to rate the
severity of alcohol withdrawal symotoms in jail as
you've been trained?

A. We do an initial assessment. We would
take vital signs, we'll check neuros, we'll check if
there's any signs or symptoms of delirium tremens,
shakes, cognitive issues, anything that would seem
to be abnormal.

Q. Okay. I'm going to ask you some
questions and I want you to tell me if that's the
function of the nurse in the jail or if it's the
function of someone, okay? I'm going to ask you
questions specifically about evaluating potential
brain injuries.

First off, you'd agree if you're
diagnosing a brain injury it would be a good idea to
find out if a person is having headache or head
pain, correct?

MR. MYLAR: Objection. hack of
foundation. He's already testified he doesn't

diagnose.

 

 

Linda Van Tasseil, CRR, RMR, RDR
DepomaxMerit Litigation Services
Oo a DH OO SB WH He

10
11
12
13
14
15
16
17
18
13
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 16 of 31

CROWSON vs WASHINGTON COUNTY

April 17, 2018 Michael T. Johnson

 

 

62
Mr. Crowson had been in lockdown for at least seven

days?

A. No.

MR. MYLAR: How much longer are you
going to go? I just wonder if we could take a
break.

(Recess.)

Q. Before we went off the record we were
having a discussion about diagnosing or assessing
for brain injuries. In that policy or procedures
manual is there anything in there that says, “Hey,
if you get somebody with decreased mental status or
changed mental status you should go through this

list of evaluations to see if they have a brain

injury.”
A, Not that I'm aware of.
QO. No policy at all.
A. I don't know.
OQ. Okay. Have you ever been through any

training with Dr. Larrowe where he said, "If you've
got a patient with changed mental status, I want you
to go through these criteria to determine if there's
a brain injury."

A. No.

O. Ever had discussion with Dr. Larrowe

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services
Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 17 of 31

CROWSON vs WASHINGTON COUNTY
April 17, 2018 Michael T. Johnson

 

oOo aA DH OO Fe Ww MB FF

ja
Oo lo

11
12
13
14
15
16
L7
18
19
20
21
22
23
24
29

 

69
A. It depends on who -- for me, I would

call the doctor if he was that way for 24 hours,
yes.

Q. Okay. I'm assuming that would be the
same answer for 48, 72, 86 and --

A. Yes.

Q. Every day.

A. Yes.

Q. Every new day that he's still dazed and
confused is ancther day that the doctor should be
called.

A. Yes. Or made aware of the situation to
see if we need to do further observation or further
vital signs or whatever.

Q. Okay. If he's unable to follow simple
instructions like get dressed, that's another reason
that a doctor should be contacted, correct?

A. Not necessarily. I'm not sure what
you're asking me there.

QO. Okay. Well --

A. Just because somebody doesn't want to
get dressed doesn't mean I'm going to call the
doctor.

QO. Hypetheticaily, if the deputy takes a

stack of clothes in to him and he says, "Get

 

Linda Van Tassell, CRR, RMR, ROR
DepomaxMerntt Litigation Services

 
Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 18 of 31

CROWSON vs WASHINGTON COUNTY
April 17, 2018 Michael T. Johnson

 

Oo aT DMD WM Be WwW Mm HF

a
Oo 6

11
12
13
14
L5
16
17
18
19
20
21
22
23
24
25

 

73
on that, are they?

A. It's usually gone through medical to get
ahold of Dr. Larrowe.

QO. And Mr. Crowson, assuming he was able,
couldn't call Dr. Larrowe directly, could he?

A. No.

QO. When you were working at Dixie Regional
Medical Center one of the important things you would
do as a nurse is take medical history of a patient,
right?

A. Yes.

QO. Hypothetically, you're in the emergency
room and a patient comes in with a situation, an
emergent situation. Do you take a new history of
that patient or do you rely on a history that was
given two weeks prior?

MR. MYLAR: Objection. Lack of
foundation. Also incomplete hypothetical and the
hypothetical has no relationship to the facts in
this case. Go ahead.

A, And you understand this is in a jail
setting. I didn't view this patient's intake when
he came in two weeks prior so I don't know.

Q. And on 6-25-14 you didn't look at his

intake either, did you?

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
oo a nm OF Be Ww NM FR

Ks
Cc Wo

11
12
13
14
15
16
17
18
19
20
21
22
23
24

29

Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 19 of 31

CROWSON vs WASHINGTON COUNTY

April 17, 2018 Michael T. Johnson

 

 

82
oO. Wouldn't you have sent him to the

emergency room at that point?

A. Not without a doctor's order. I
reported back I believe it says here. His lung
sounds were good. He was doing okay breathing but
he wouldn't take any deep breaths. His vital signs
were actually better with his blood pressure. He
had an elevated heart rate still so we were
continuing to monitor him.

Q. Now you're looking at the entry dated
June 20, 2014 at 4:24 p.m.

A. That's correct. That's just before the
end of my shift.

OQ. At this point he's been under medical
observation for three days and you told him to
breathe deep and he said he would, but he didn't.

A. No.

QO. Why didn't you recommend that
Dr. Larrowe send him to the emergency room at that
point?

MR. MYLAR: I'm going to object as to
vagueness, recommend. I'm not sure what you mean by
that.

A. Yeah. Like I stated, it was the end of

the shift, it was close to the end of the shift. 1

 

 

Linda Van Tassell, CRR, RMR, ROR
DepomaxMerit Litigation Services
‘ae

oO Tn MH = oO NS

10

“11

12
13
14
L5
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 20 of 31

CROWSON vs WASHINGTON COUNTY

April 17, 2018 Michael T. Johnson

 

 

83
probably gave report to the next nurse and that was

what we did,

QO. If that was your kid, would you want him
to go to the hospital?

MR. MYLAR: Objection. Incomplete
hypothetical. Calls for speculation.

A. We were continuing just to monitor him,
keeo track of him at that time.

Q. Okay. If that was your kid who has been
dazed and confused for three days you would send him
to the hospital, wouldn't you?

MR. MYLAR: Objection. No foundation.
Calls for speculation and incomplete hypothetical.

A. I don't know if I would. I don't know.

Q. If that was your wife who had been dazed
and confused for three days --

A. If it was the same situation and he was
under médical care and in jail, I would trust them
to take care of him.

Q. I'm not asking in jail. I'm asking
about real people outside of jail. If that was your
wife --

A. This is a different situation than
outside of jail.

Q. Why is it different?

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
Oo a7 B® Be WH NHN BR

Fk
Co ©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 21 of 31

CROWSON vs WASHINGTON COUNTY

April 17, 2018 Michael T. Johnson

 

 

84
A. I'm not sure what you're getting at as

far as different.

Q. I'm saying the fact of the matter is
inmates don't get the same care as people on the
outside, do they?

MR. MYLAR: Objection. Argumentative.
MR. WIGHT: Go ahead.

A. Ask me the question again, please.

MR. MYLAR: Also object on vagueness.

A. i'm not sure what you're getting at.

QO. If this was somebody that you knew and
cared about, you would not be satisfied with that
care,

MR. MYLAR: Objection. Again incomplete
hypothetical. Calls for speculation.

A. Again, I don't know what you're trying

to ask me.

Q. I'm asking you based on the symptoms.
A. You said just a few minutes ago that
inmates don't get the same care. It's a different

setting in the jail. It's not different in the care
they get. It's just a different setting. We had
orders from the doc to observe this patient, make
sure if there was anything else going on and that's

what we were doing.

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services
Oo ~T Om OF FP WH NH FH

f+
Oo ©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 22 of 31

CROWSON vs WASHINGTON COUNTY
April 17, 2018 Michael T. Johnson

85

 

Q. And that's what you were doing?

A. Yeah.

Q. Ana the fact that he had been dazed and
confused for three days and couldn't follow a simple
instruction like take a deep breath, that didn't
cause any alarm bells to go off?

MR. MYLAR: Objection. Lack of
foundation. We don't have knowledge of three days.
He's already admitted he's not there.

MR. SCHRIEVER: So this is the third
day. He was there on the third day.

A. I was there for my shift, yes, and
during my shift we were monitoring him. If he at
any time would have had more of an issue other than
just dazed and confused then, yes, if the doctor
would have ordered it we would have sent him out to
the ER. I can't answer for any of the other time
that I wasn't there.

Q. And I'm not asking you to second guess
what the doctor did or did not order.

A. I'm not saying I am. I'm just saying I
can only answer your questions according to what I
charted and what I was there for. Three days dazed
and confused, you're trying to lump that into a

whole three days that I wasn't there that whole

 

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMentt Litigation Services
Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 23 of 31

CROWSON vs WASHINGTON COUNTY
April 17, 2018 Michael T. Johnson

 

ao sa Hm oO F&F WH WH EF

10
11
12
13
14
15
16
17
18
13
20
21
22
23
24
235

 

86
three days. I was only there for my shifts.

Q. So did it matter at all to you then
what's going on during the two days you weren't
there?

A. I charted it and I reported it to the
doctor.

Q. Okay. At that point are you making the
assumption that it hadn't been going on consistently
for --

A. I'm not assuming anything.

QO. As a nurse who is charged with the
healthcare of that patient, shouldn't you be
assuming it's important to know whether he had been
dazed and confused for three solid days at that
point?

MR. MYLAR: Objection. Lack of
foundation.

A. I'm still not sure what you're trying to
ask me. You're trying to ask me to speculate. I

can't speculate on the other time I wasn't there.

Q. Let me ask you this. Was it important
or was it not important to you -- it's not
speculating. |

A. In my mind —-

MR. MYLAR: Wait, wait, wait. Excuse

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 24 of 31

CROWSON vs WASHINGTON COUNTY
April 17, 2018 Michael T. Johnson

90

 

CO ss DH OO SF WH MH F

10
id
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

QO. So if there's a situation where the
inmate should be sent to a hospital, the only way
Dr. Larrowe is going to know that is if you tell
him, right?

MR. MYLAR: Objection. Incomplete

hypothetical. Lack of foundation. Calls for

speculation.
A. i don't know what you're getting at.
Q. How is it Dr. Larrowe sends them to a

hospital unless you tell him?

MR. MYLAR: Objection. Calls fora
mental impression on Dr. Larrowe and calis for
speculation and lack of foundation of my client.

A. For the time I'm there that's the only
time [ can speak for. For the other two days or
whatever when he was there, I can't talk for that.
I don't know.

Q. When you're there, the only way
Dr. Larrowe would know whether to send a patient to
a hospital is if you tell him, right?

A. I don't tell Dr. Larrowe to send anybody
to a hospital. I give him what we're observing and
he makes that determination.

QO. You never recall where you said to

Dr. Larrowe, “Hey, I think this guy should go toa

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
Oo AF DW NO Fe WH BR Ff

he
Go

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 25 of 31
CROWSON vs WASHINGTON COUNTY

 

April 17, 2018 Michael T. Johnson
91
hospital." Am I understanding that correctly?
A. There was never a call.
Q. You've never had a call to Dr. Larrowe

where you said, "Hey, I think we should send this
guy to the hospital."

A. If I thought at this point he needed to
go, I would have given the information that I had to
Dr. Larrowe and let him make that determination.

Q. Would you have made a recommendation --
iet me back up. Is it within your ability to make a
direct recommendation to Dr. Larrowe that he send an
inmate to the emergency room?

A. Within my ability?

Qo. Yes.

A. That would mean I would diagnose the
patient and I wouldn't diagnose the patient. I
would just give him what I was observing and what
information I had and let him determine that.

OQ. Is it within your ability to call
Dr. Larrowe and recommend that you take a blood draw
from the inmate?

A. I would give him information that I'm
seeing and let him determine if a blood draw was
needed.

QO. Would Dr. Larrowe ever ask you, "Hey,

 

 

Linda Van Tasseil, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
o aT wm OO BF WH NH FH

4
Om WwW

il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 26 of 31

CROWSON vs WASHINGTON COUNTY

April 17, 2018 Michael T. Johnson

 

 

161
methamphetamine. It can be a longer period.

Depends on the individual. Everybody is a little
bit different that way.

Q. Dts, the delirium tremens that you noted
on the 29th, do you remember how those manifested?

A. Not specifically. He would have had the
shakes. He would have maybe been sweating. Vital
signs are off again. He's a little confused after
that amount of time.

QO. [Tf he was sweaty, you would note that,
wouldn't you?

A. Perhaps; perhaps not.

Q. Would you consider that to be an
important symptom?

A. lf it was happening in this case.

Q. Delirium tremens would also be different

from person to person, right?

A. Yes.

Q. It can be very severe shakes?

A. Yes.

Q. Tt can also be so miid you would have to

touch his fingertip to see if they're shaking,
right?
A. You would have to do a neuro check,

check his vital signs, maybe do a manual pulse.

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMertt Litigation Services
oOo YF wm Om SF WwW NH FF

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 27 of 31

CROWSON vs WASHINGTON COUNTY

April 17, 2018 Michael T. Johnson

 

 

107
QO. Page 502, a category called scanned

documents. It looks like July 3, 2014 there were
some documents downloaded by Elizabeth Jimenez and
they were medical records from Dixie Regional
Medical Center. Do you know how the jail came into
possession of the Dixie Regional Medical Center
records? |

A. Probably requested them.

Q. Okay. Is that something as a nurse you
do or is that someone else's job to request records?
A. We will request records at time if
there's a need. Sometimes we get them, sometimes we
don't. Sometimes they're delayed in getting to us.

Q. Have you ever had an opportunity to look
at what records were downloaded?

A. No. I believe he was released on the
2nd; is that right? From our custody?

QO. From your custody, yes.

A. And then we received these on the 3rd,
so I wouldn't have looked at them.

Q. Okay.

(Discussion off the record.)

Q. On July 30th there was an x-ray done to

rule out pneumonia is what the record states.

MR. MYLAR: July 30th?

 

 

Linda Van Tassell, CRR, RMR, ROR
DepomaxMerit Litigation Services
oOo wT mw OO &S& WH NH FF

kK
Oo Oo

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 28 of 31

CROWSON vs WASHINGTON COUNTY

April 17, 2018 Michael T. Johnson

 

 

109
back a page. So on page 498 does this indicate that

you met with Mr. Crowson on the 30th?

A. No. He wasn't in my care. Like I said,
Ryan and I were both on that day. Ryan had booking.
T had general population.

QO. When somebody exhibits those symptoms,
is it important to take vital signs regularly?

A. At least once a shift, yeah. Check on
him twice a day.

Q. If vital signs are taken, it should be
recorded in CorEMR every time?

A. Should.

Q. Who is Trevor Benson?

A. Right now he's a lieutenant over
housing.

QO. Who was he in June of 2014?

A. T'm net sure what his assignment was.

QO. How about Harry Lambert?

A. He was a lieutenant.

QO. 513, this note is dated 8-11-14 and it

recites down here that Crowson was transported on
July 14th and then it gives a description. Have you
ever seen this report before?

A. No.

Q. Were you ever asked by Trevor Benson or

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
mo JI mM OW Bm Ww NM FR

hk
Oo 6

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 29 of 31
CROWSON vs WASHINGTON COUNTY

 

 

April 17, 2018 Michael T. Johnson
112
training?
A. Not exactly, no.
Q. Was it after this June of 2014 or

before? Any way to tell me that?

A. I don't know.

Q. I want to go back to 501. Specifically
I want to start with the June 25th entry. It's my
understanding that the June 25, 2014 entry at 7:13
a.m., this is something that you entered, correct?

A. Yes.

Q. I don't see anywhere in this entry that
it states that you contacted Dr. Larrowe. Am [I
missing it somehow?

A. No. Not at that point I didn't get
ahold of him.

QO. So you don't believe you contacted him
on June 25th?

A, I don't believe so.

Q. All right. You do know that you
referred Mr. Crowson to Jon Worlton, though.

A. Yes.

QO. But I think, and I just want to make
sure your testimony is you're not sure what happened
with that referral.

A, Neo.

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerii Litigation Services

 
oOo ws HS oO SP Ww NHN EF

a
Oo

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 30 of 31

CROWSON vs WASHINGTON COUNTY

 

 

April 17, 2018 Michael T. Johnson
1433
QO. You already told us that you weren't at

the facility on the 26th or the 27th. Do you know
what nurses were at the facility those days?

A. Not specifically.

QO. If the nurses that were there the 26th
and the 27th had entered notes in CorEMR, would you
expect that we would see those here on 501?

A. Should be there.

Q. And you've never become aware of any
notes that were entered those days?

A. No.

Q. So the first note I see of a contact
with Dr. Larrowe was June 28, 2014, 4:22 p.m. Does
that look accurate to you?

A. June 28 what time?

O. 4:22 p.m. It says, "Patient status,
staffed with M.D."

A. I reported to the doctor at 2:00, 2:07
on the 28th.

Q. Oh, I see. You're right. That was the
first time you contacted Dr. Larrowe?

A. Yes.

QO. Okay. Do you have any actual memory of
the conversations you had with Dr. Larrowe on the

28th of June?

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services
Case 2:15-cv-00880-TC Document 76-7 Filed 10/05/18 Page 31 of 31
CROWSON vs WASHINGTON COUNTY

 

oO a7 DH OO Se WD NH Ff

Jo
Oo Wo

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

April 17, 2018 Michael T. Johnson
116
right.
C. And you were aware of that at the time,

in the June 25th timeframe?

A. Yeah. He had been out there before and
we knew he was a user, was a drug user and had
problems.

Qo. You testified earlier that when you
tried to take his blood you had trouble and one of

the reasons is because of scarring?

A. Yes.

Q. Can you help us understand that
scarring?

A. I wasn't able to get any vein

penetration because of the scarring on his veins.

QO. Did you have an understanding of how
Mr. Crowson developed those scars?

MR. SCHRIEVER: Objection. Speculation.

A. tT don't know.

Q. Did you believe it was from heroin use,
intravenous drug use?

A. That's normally what we see when someone
has been using.

Q. Okay. Do you have any recollection
whether those scars appeared to be fresh or older?

A. No, I don't recall.

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
